DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021, 03/26/201 and 03/18/2022 is being considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation:
With regards to claim 1, a second circuit coupled to the first node and configured to latch data based on a voltage of the first node; and a third circuit including a first inverter, the first inverter including a first. input terminal coupled to the first node and a first output terminal coupled to the first node.
With regards to claim 13, a first inverter including a first input terminal coupled to the first node and a first output terminal coupled to the second node; a switch coupled between the first node and the second node; and a clocked inverter including a second input terminal coupled to the second node and a second output terminal coupled to the first node, the first invert.er m1tputs, to the second node, a third voltage or a fourth voltage based on the voltage of the first node, the clocked inverter outputs, to the first node, a fifth voltage or a sixth voltage based on a voltage of the second node, and the switch keeps the first node coupled to the second node or keeps the first node coupled from the second node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824